                                                             „ riLtu
Case 1:19-cv-00650-NGG-PK Document 6 Filed 04/22/19 Page 1 of 2 PageID #: 21
                                       D(p             * APR 22 2019 ★
                                                        BROOKLYN OFFICE
                                       505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                                  tel. 516.303.0552
 Sheehan & Associates, P.C.
                                                                                  fax 516.234.7800
                                                                     spencer@spencersheehan.com

                                                             April 19, 2019
 District Judge Nicholas G. Garaufis
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201
                                                      Re:    1:19-cy-00650-NGG-PK
                                                             Jamison v. Target Corporation
 Dear District Judge Garaufis;

        This office represents the plaintiff in the above action and requests an extension oftime to
 prove service to the Court. Individual Rules of Judge Nicholas G. Garaufis ("Individual Rules"),
 Section n(E)(requests for extension of deadline must be made on at least 48 hours in advance).

       The original date by which service is required to be proved is Friday, May 3, 2019. Fed.
R. Civ. P. 4(m)(allowing 90 days for defendant to be served); Fed. R. Civ. P. 6(a)(l)(A)-(B)
(excluding the date triggering the period and counting intermediate weekends). No previous
requests for adjournments or extensions oftime have been sought, granted or denied.

         The adversary has not consented to this request because defendant has not appeared or
otherwise contacted plaintiffs counsel. On February 28, 2019, plaintiff mailed "a copy of the
complaint, 2 copies of the waiver form...and a prepaid means for returning the form" to C T
Corporation System, 1010 Dale StN,SaintPaul, MN 55117-5603, defendant's registered agent in
its state offormation. Fed. R. Civ. P. 4(d)(1)(reciting requirements to request a waiver).

        On April 17, 2019, plaintiff effected the "delivering a copy of the summons and of the
complaint to an officer, a managing or general agent, or any other agent authorized by appointment
or by law to receive service of process" to the aforementioned registered agent through a process
server in that jurisdiction. Fed. R. Civ. P. 4(h)(1)(B)("Serving a Corporation, Partnership, or
Association.").

       Plaintiff requests an extension of 30 days, until Monday May 20, 2019, to obtain and file
an executed waiver so defendant may obtain additional time to move or answer in response to the
complaint. Fed. R. Civ. P.4(d)(4)("Results ofFiling a Waiver"). This will make it less necessary
for defendant to hurriedly request an extension of time from the Court or plaintiff to move or
answer and conserve judicial resources. Thank you.
                                                            Respectfully submitted.

                                                             /s/ Spencer Sheehan
          APi|.ICATiON GRANTBil.                             Spencer Sheehan
          3Q6itl^«d.
              s/Nicholas G. Garaufis
          NICHOLAS G GARAUFIS
Case 1:19-cv-00650-NGG-PK Document 6 Filed 04/22/19 Page 2 of 2 PageID #: 22




                                        Certificate of Service

 I certify that on April 19,2019,1 served the foregoing by electronically filing and/or mailing (first-
 class mail) same,to the persons or entities indicated below, at their last known address of record
 (blank where not applicable).

                   —                                 □ CM/ECF                 □ First-Class Mail


                                                                 /s/ Spencer Sheehan
                                                                 Spencer Sheehan
